IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs December 16, 2014

              STATE OF TENNESSEE v. MICHAEL CROCKETT

                 Appeal from the Circuit Court for Rutherford County
                         No. F70116   David M. Bragg, Judge




                  No. M2013-02744-CCA-R3-CD - Filed May 18, 2015




Defendant, Michael Crockett, was indicted by the Rutherford County Grand Jury for third
offense driving on a suspended license, possession of a weapon by a convicted felon, and
theft over $500. Defendant filed a pre-trial motion to suppress evidence obtained from the
traffic stop and subsequent search of his vehicle. In his motion, Defendant asserted that: 1)
probable cause did not exist to conduct a traffic stop of Defendant’s vehicle; 2) the duration
of the stop was unreasonable and resulted in an unlawful detention of Defendant; and 3) the
canine sweep of Defendant’s vehicle was improper. Following a hearing, the trial court
denied Defendant’s motion. Defendant subsequently entered a guilty plea to possession of
a weapon by a convicted felon. Pursuant to a plea agreement, Defendant was sentenced to
three years to be served in the Tennessee Department of Correction. As part of his plea,
Defendant reserved a certified question of law, in which he challenges the trial court’s ruling
on his motion to suppress. Having reviewed the parties’ briefs and the record before us, we
conclude that the trial court did not err by denying Defendant’s motion to suppress, and we
affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

T HOMAS T. W OODALL, P.J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Kelly Young, Nashville, Tennessee, for the appellant, Michael Crockett.

Herbert H. Slatery III, Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; Victor S. Johnson, III, District Attorney General; Jennings Jones and
Shawn Puckett, Assistant District Attorneys General, for the appellee, the State of Tennessee.
                                          OPINION

Motion to suppress

A.     Preliminary hearing testimony

         At a hearing on Defendant’s motion to suppress, the parties agreed to make the
transcript of Defendant’s preliminary hearing an exhibit to the hearing. At the preliminary
hearing, Officer Chris Phillips, of the Murfreesboro Police Department, testified that on
January 30, 2013, at approximately 2:00 p.m., he stopped Defendant’s vehicle on Park
Avenue after he observed that Defendant was not wearing a seatbelt in violation of
Tennessee Code Annotated section 55-9-603(a)(1), and there was a black cover over one of
Defendant’s taillights in violation of Murfreesboro city code section 32-1005. Officer
Phillips testified that he approached Defendant’s vehicle and asked for his driver’s license,
proof of insurance, and registration. Officer Phillips observed that Defendant’s license stated
that it was for identification only. Officer Phillips testified that Defendant appeared nervous,
and “[Defendant] was breathing very rapidly, and also when he handed [Officer Phillips] his
ID his hand was shaking.” Officer Phillips asked if Defendant had any illegal items in his
vehicle. Officer Phillips testified that Defendant “eventually” told him that if he had any
illegal items, they would be under the hood of his vehicle. Defendant opened the hood of his
vehicle, and Officer Phillips observed an empty box. Officer Phillips testified that Defendant
told him “that’s where he usually kept a firearm and marijuana.”

       Officer Phillips asked Defendant for his consent to search the vehicle, and Defendant
denied consent. Officer Phillips then called for officer assistance. Other officers, including
canine officer Mark Moghaddam, arrived on the scene within approximately two minutes.
Officer Moghaddam used his canine to conduct an “air sniff” of Defendant’s vehicle. The
canine alerted to the odor of narcotics by scratching the passenger side of the vehicle.
Officers then searched the vehicle and found a loaded Glock 27 handgun inside the vehicle.
Defendant told Officer Phillips that he had the gun for his protection. Officer Phillips ran
a check on Defendant’s driver’s license and learned that it was suspended. He also learned
that Defendant had a prior conviction for facilitation of first degree murder.

B.     Motion to suppress hearing testimony

       At the suppression hearing, a video recording of Officer Phillips’ stop of Defendant’s
vehicle was also admitted as evidence. At the hearing, Officer Phillips testified that he
activated his blue lights to initiate the stop of Defendant’s vehicle at 14:57:50. At 15:00:30,
Officer Phillips “call[ed] out the stop” to dispatch. He testified that he gave the dispatcher
his badge number and location, and he believed he also gave the dispatcher Defendant’s tag

                                              -2-
number. Officer Phillips testified that at 15:03:43, Defendant told Officer Phillips that
Defendant had a gun under the hood of his car, and at 15:04:09, Officer Phillips called for
backup officers “because [he] had a possible person with a weapon.” Backup officers arrived
with their weapons drawn at 15:05:35.

       Officer Phillips testified that Defendant “displayed several signs of nervousness,” and
Officer Phillips asked Defendant to exit the vehicle. Officer Phillips testified that he asked
Defendant whether he had any illegal items, and Defendant denied having each item Officer
Phillips listed, but Officer Phillips testified, “whenever I sa[id] gun, his head rolls and he
begins to walk back and forth, and he doesn’t say anything. Which was completely different
from his answer on every other item I mentioned.” Officer Phillips looked under the hood
of Defendant’s car and did not find a gun. At 15:07, Officer Phillips called for a canine unit.
At 15:08, Officer Phillips ran a check on Defendant’s driver’s license. A canine unit arrived
at 15:09. Officer Phillips asked Defendant for consent to search the vehicle, and Defendant
denied consent. Officer Phillips testified on redirect examination that when he approached
Defendant’s vehicle at the beginning of the traffic stop, Defendant told him that his license
was suspended.

        Officer Mark Moghaddam, a certified canine handler with the Murfreesboro Police
Department, testified that his dog, Tucker, is “an aggressive alert dog” and will “put his nose
on where he believes the source of the odor – narcotic odor is coming from, and he will
scratch.” Officer Moghaddam testified that he responded to a call from Officer Phillips on
January 30, 2013. When he arrived at the scene, Officer Phillips briefed him on the situation.
Officer Moghaddam then confirmed with Defendant that Defendant did not want to consent
to a search of his vehicle, and he explained to Defendant what his dog would do. Defendant
told Officer Moghaddam that “a gun and marijuana [were] normally kept under the vehicle,
and that he had kept marijuana in his vehicle as recent as a week ago.” Officer Moghaddam
then conducted a “free air search” of the vehicle with the dog. The dog alerted to the area
of the passenger side of the vehicle.

       Officer Moghaddam testified that Tucker had been certified for one year and that he
had been Tucker’s only handler. He testified that every time Tucker had alerted to the
presence of a narcotic odor, there was independent proof that a narcotic was present. Officer
Moghaddam did not participate in the search of Defendant’s vehicle, but he testified that a
Cigarillo, which is commonly used for smoking marijuana, and some marijuana “shake” were
found in Defendant’s vehicle.

       In a written order denying Defendant’s motion to suppress, the trial court made the
following findings of fact and conclusions of law:



                                              -3-
1.   Murfreesboro Police Officer Chris Phillips initiated a traffic stop of
     Defendant’s truck after observing the Defendant driving while not
     wearing a seatbelt and observing a covering over the truck’s taillight
     in violation of Murfreesboro Code § 32-1005.

2.   The Defendant pulled off the road into a parking lot and the Officer
     parked behind the Defendant’s truck. The Officer testified the
     Defendant appeared nervous when asked to hand over his license
     and registration. The Defendant told the Officer his license was
     suspended. The Officer asks if there is anything illegal in the truck.
     The Defendant responds negatively and the Officer asks for consent
     to search. The Defendant declines to give consent and the Officer
     asks him to step out of the car. The Officer calls in the license plate.
     This occurs three minutes after the initial stop. (All time references
     are based on the time/date indicator on the video.) [sic]

3.   The Officer continues to discuss his concerns about whether the
     Defendant is in possession of any contraband. The Defendant
     hesitates on the question of whether there is a gun in the truck and
     after repeated questioning tells the Officer it is under the hood. This
     occurs six minutes after the stop is initiated.

4.   The Officer calls for backup and alerts concerning a possible
     weapon. The Officer and the Defendant move to the front of the
     truck, open the hood and are unable to locate a gun. Backup officers
     arrive. The defendant denies saying he had a gun. Officers continue
     to look under the hood and on the ground under the truck for a gun.
     The Defendant states the gun is at home. The Officer calls in the
     driver’s license information. This occurs at eleven minutes after the
     stop.

5.   The canine unit arrives and the Officer advises the canine handler
     about the stop. This occurs at twelve minutes after the stop. The
     canine officer talks to the Defendant and initiates a sweep around the
     truck. The canine indicates at the passenger door and the officers
     initiate a search of the truck. This occurs seventeen minutes after the
     stop.




                                   -4-
6.     Officers searching the vehicle locate an automatic handgun under the
       passenger seat of the truck and the Officer places the Defendant
       under arrest. This occurs nineteen minutes after the stop.

....

10.    The Officer had a lawful basis for making the stop. He encountered
       the Defendant driving on a street while not wearing his seat belt and
       with a covering over his taillights in violation of a Murfreesboro
       City Ordinance.

11.    The Officer testified the Defendant appeared nervous when turning
       over his identification. The Defendant acknowledged he was driving
       without a license. The Defendant, after questioning, told the Officer
       he had a gun and it was located under the hood.

12.    The Defendant argues the stop was longer than necessary for the
       purpose of the stop. He argues the entire stop should have only been
       long enough for the issuing of a citation. However, the Court finds
       that the Defendant’s admission he was driving without a license and
       had a gun in the vehicle changed the purpose of the stop. Given the
       totality of the circumstances, the Officer cannot be faulted for
       continuing to attempt to locate and secure the weapon. The Court
       finds the length of the stop was not unreasonable.

13.    The canine handler, Officer [Moghaddam], testified as to the
       training and certification both he and his dog, Tucker had received.
       He testified the dog had been utilized for searches for approximately
       one year. He stated the only records he kept concerning search
       results were whether the dog alerted or did not alert. He stated the
       dog had completed more sweeps where he did not alert than those
       where he alerted. He testified he had found confirmation of all cases
       where the dog alerted by either admissions or the discovery of
       contraband in all cases where the dog alerted. He stated he saw
       some marijuana “shake” in the floorboard of the vehicle after the
       search but that it was a very small amount and he did not collect it.
       He denied making any improper moves or actions to get the dog to
       alert on the truck during the sweep. He stated the dog receives
       praise whether he alerts during a search or does not alert. The Court
       finds no evidence the canine sweep of the truck was improper or any

                                    -5-
               reason to question the training, certification or track record of the
               dog or its handler. The Court finds the canine sweep of the truck
               was proper and the alert by the dog provided probable cause for the
               subsequent search.

        14.    The Court finds the Officer [Phillips] had probable cause to stop the
               Defendant’s vehicle based on his failure to have his seat belt
               fastened and his violation of Murfreesboro city ordinance
               concerning taillight covers. His initial questioning disclosed the
               Defendant was driving without a license and there was a gun in the
               truck. The Court finds based on the disclosures of the Defendant the
               subsequent questions and attempt to locate the gun did not extend
               the stop unreasonably or transform the stop into an unlawful
               detention. The Officer diligently pursues the location of the weapon
               after the Defendant’s disclosure. The Officer continues this
               investigation and the Defendant having initially stated the weapon
               was under the hood, gives conflicting statements that he never said
               there was a gun or states that the gun is at home. The Court finds no
               evidence was presented to show anything improper concerning the
               canine sweep or any reason to question the training or reliability of
               the canine or the canine officer. The total time of the stop was less
               than twenty minutes and the time from the stop until the arrival of
               the canine unit was twelve minutes. The Court finds the stop was
               lawful and not unreasonable in length given the totality of the
               circumstances and therefore the motion is denied.

Analysis

       As part of his plea agreement, Defendant reserved the following certified question of
law:

        On October 1, 2013, the defendant filed a motion to suppress evidence
        obtained during a traffic stop raising issues which are incorporated by
        reference herein. On October 15, 2013 the Court denied the motion,
        finding: 1) the officer had probable cause to conduct a traffic stop; 2) that
        the stop was not unlawfully prolonged; and 3) that the K-9 sweep was valid
        under the Fourth Amendment. The issues certified are those presented in
        the motion to suppress previously filed by the defendant, specifically: 1)
        that there was no probable cause to conduct a traffic stop of the defendant’s
        vehicle; 2) that the duration of the stop was unlawfully prolonged; and 3)

                                             -6-
         the K-9 sweep unlawfully prolonged the traffic stop, was administered
         incorrectly, and the K-9 was not shown to be reliable therefore not
         providing probable cause to search the defendant’s vehicle.

        On appeal from a trial court’s ruling on a motion to suppress, the trial court’s findings
of fact should be upheld unless the evidence preponderates to the contrary. State v. Hanning,
296 S.W.3d 44, 48 (Tenn. 2009). The credibility of witnesses, the weight and value of the
evidence, and the resolution of conflicts in the evidence are matters entrusted to the trial
judge. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). As is customary, “the prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)).

       At this juncture of the opinion we take the opportunity to recognize that the trial
court’s findings of fact are the model for the appropriate manner for a trial court judge to set
forth his or her findings of fact. Far too often the purported “findings of fact” by a trial court
are really only a recitation of most or all of the testimony elicited at a hearing. This type of
presentation of proof is basically the format used by appellate courts for their opinions in
addressing issues on appeal. However, appellate courts are not finders of fact from testimony
presented in the presence of trial court judges. In findings of fact made by trial court judges,
they need to state precisely what they believe happened in the event or incident[s] related to
the hearing, exactly like what was done in this case, and not just recite the various conflicting
testimony of the witnesses.

        An automobile stop constitutes a “seizure” within the meaning of both the Fourth
Amendment to the United States Constitution and article I, section 7 of the Tennessee
Constitution. Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 59 L. Ed. 2d 660
(1979); State v. Pulley, 863 S.W.2d 29, 30 (Tenn. 1993). The authorities must have probable
cause or an “articulable and reasonable suspicion” to believe that a traffic violation has
occurred when they initiate a traffic stop. Whren v. U.S., 517 U.S. 806, 810, 116 S. Ct. 1769,
135 L. Ed. 2d 89 (1996). Reasonable suspicion exists when “specific and articulable facts
. . . taken together with rational inferences from those facts, reasonably warrant that
intrusion.” Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). An
investigatory traffic stop under Terry “is a far more minimal intrusion [than an arrest
pursuant to probable cause], simply allowing the officer to briefly investigate further. If the
officer does not learn facts rising to the level of probable cause, the individual must be
allowed to go on his way.” Illinois v. Wardlow, 528 U.S. 119, 126, 120 S. Ct. 673, 145 L.
Ed. 2d 570 (2000). However, officers must have some reasonable basis to warrant



                                               -7-
investigation; a mere “inchoate and unparticularized suspicion or ‘hunch’ ” is not enough to
generate reasonable suspicion. Terry, 392 U.S. at 27.

        Tennessee’s courts have also had ample opportunity to apply the reasonable suspicion
standard. We have held that reasonable suspicion is “a particularized and objective basis for
suspecting the subject of a stop of criminal activity.” State v. Binette, 33 S.W.3d 215, 218
(Tenn. 2000). The courts must look to the totality of the circumstances, State v. Levitt, 73
S.W.3d 159, 172 (Tenn. Crim. App. 2001) (citing U.S. v. Cortez, 449 U.S. 411, 417-18, 101
S. Ct. 690, 66 L. Ed. 2d 621 (1981); Ornelas v. U.S., 517 U.S. 690, 696, 116 S. Ct. 1657, 134
L. Ed. 2d 911 (1996)), to determine whether an officer reasonably believed that the operator
of a vehicle had either committed a crime or was about to commit a crime. Levitt, 73 S.W.3d
at 172; State v. England, 19 S.W.3d 762, 766 (Tenn. 2000).

        Defendant first contends that Officer Phillips did not have probable cause to stop
Defendant’s vehicle because the video evidence does not support Officer Phillips’ testimony
that he observed Defendant not wearing his seatbelt. Defendant asserts that the patrol car
video shows that Officer Phillips “had approximately four seconds to observe the defendant’s
truck as it passed by his patrol car” and that the window tint of Defendant’s vehicle “made
it impossible to determine if the defendant had his seat belt on.” Defendant does not dispute
that there was a cover over one of his taillights, constituting a traffic violation. Defendant
contends however that Officer Phillips had already initiated the stop by turning around to
follow Defendant and activating his blue lights before he observed that Defendant’s taillight
was covered. Thus, Defendant contends, Defendant was seized prior to Officer Phillips
having formed probable cause to stop Defendant’s vehicle.

       The State fails to specifically respond to Defendant’s argument regarding the video
recording. The State only asserts that the record supports the trial court’s finding that
“Officer Phillips had probable cause to stop the defendant’s vehicle based upon the
defendant’s failure to have his seat belt fastened and his violation of a Murfreesboro city
ordinance concerning taillight covers[.]”

        The video shows Officer Phillips’ and Defendant’s vehicles both approaching an
intersection at a right angle to each other. According to Officer Phillips’ testimony at the
preliminary hearing, and from what is observed on the DVD, as Officer Phillips was stopping
at the intersection, Defendant approached the intersection from Officer Phillips’ right side.
Officer Phillips began to turn his vehicle to the right onto the street where Defendant’s
vehicle was located. At the point when Officer Phillips’ vehicle had turned approximately
45 degrees, Defendant’s vehicle continued in the same direction it was traveling proceeding
straight through the intersection. Officer Phillips’ vehicle had stopped at the approximate
45-degree position, and then he turned to the left in the intersection until he was following

                                             -8-
behind Defendant. Defendant’s vehicle first comes into view of the camera in Officer
Phillips’ patrol car at 14:57:16 when Defendant stopped at the intersection, and Officer
Phillips had turned beside Defendant, and the driver’s side of Defendant’s vehicle was only
a few feet from Officer Phillips’ vehicle. Defendant’s vehicle began driving through the
intersection at 14:57:24. Officer Phillips testified that he activated his blue lights “as he was
turning around” to follow Defendant’s vehicle.

        We note that the video taken by the camera mounted inside Officer Phillips’ patrol car
shows a stationary angle. In other words, what is seen on the video is only what is within the
camera frame, which is pointed in the direction the patrol car is facing. The video does not
show what the driver of the patrol car, Officer Phillips, could have seen looking out of the
left or right side of the car or the rear of the car. We also note that the windows of
Defendant’s truck appear to be tinted in the video.

        Regarding Defendant’s challenge to the validity of the initial stop, we conclude that
the evidence does not preponderate against the trial court’s finding that Officer Phillips had
probable cause to initiate a stop of Defendant’s vehicle. At the preliminary hearing, Officer
Phillips testified that he observed Defendant in his vehicle at the intersection, and he
“observed [Defendant] having no seat belt on whatsoever.” Officer Phillips observed
Defendant “[l]ong enough to look and see if he was gonna put [his seat belt] on.” He
testified, “I – I seen it [sic], seen him [sic], he had time to put it on and didn’t.” Officer
Phillips testified that he observed Defendant for “[r]oughly four or five seconds.” He
testified that although the windows of Defendant’s vehicle were tinted, he could clearly see
that Defendant was not wearing a seatbelt. In its findings of fact, the trial court accredited
this testimony by Officer Phillips. The record supports the trial court’s finding that Officer
Phillips had probable cause to initiate a traffic stop of Defendant’s vehicle. See State v.
Harris, 280 S.W.3d 832, 839-40 (Tenn. Crim. App. 2008) (officer’s testimony that he saw
the defendant driving without a seatbelt in violation of T.C.A. § 55-9-603(a)(1) gave
probable cause for a traffic stop).

        Defendant also contends that the duration of the detention exceeded the time that
would have been reasonable for the issuance of a traffic citation. The State asserts that
Defendant’s detention did not exceed the length necessary to effectuate the purpose of the
stop. The evidence shows that upon effectuating the stop at 14:57:50, Defendant began to
exit his vehicle, and Officer Phillips directed Defendant to stay inside his vehicle. Officer
Phillips approached Defendant in his vehicle and requested his driver’s license and
registration. Defendant provided Officer Phillips with his driver’s license and registration,
and Officer Phillips observed that Defendant’s license was for identification only. Officer
Phillips testified that Defendant told him as soon as the stop began that his driver’s license
was suspended. Officer Phillips testified that he questioned Defendant to “investigate[ ] his

                                               -9-
level of nervousness whether it’s – is it because his license is suspended or is it something
more than that.” The video recording shows that Defendant exited his vehicle at 15:00:25,
and Officer Phillips and Defendant walked to the front of Officer Phillips’ patrol car. Officer
Phillips put Defendant’s license and registration on the hood of his patrol car and called in
the location of the stop to dispatch. Officer Phillips then continued to question Defendant
about whether he had anything illegal in his vehicle for approximately three to four minutes.
Officer Phillips testified that Defendant told him that there was a gun in his vehicle, and
Officer Phillips called for backup officers, stating as the reason for backup that he “had a
possible person with a weapon.” Officer Phillips is heard on the recording several times
asking Defendant, “where’s the gun?” At 15:04:14, Officer Phillips and Defendant walked
over to Defendant’s vehicle, and Officer Phillips reached inside to release the hood latch.
At 15:05:39, other officers arrived on the scene with their weapons drawn. At 15:09:41,
Officer Moghaddam arrived at the scene, and he spoke with Officer Phillips. Officer
Moghaddam then spoke with Defendant. At 15:12:37, he began to conduct the canine sweep,
which took less than two minutes. Officers then searched Defendant’s vehicle and found a
the pistol. Defendant was handcuffed and placed under arrest at 15:15:55, 18 minutes after
Officer Phillips stopped Defendant’s vehicle.

       Our supreme court has held that “[a]fter a traffic violation, a driver can generally
expect ‘to spend a short period of time answering questions and waiting while the officer
checks his license and registration.’” State v. Berrios, 235 S.W.3d 99, 107 (Tenn. 2007)
(quoting Berkemer v. McCarty, 468 U.S. 420, 437, 104 S. Ct. 3138, 82 L. Ed. 2d 317
(1984)). In this case, Officer Phillips’ questioning revealed additional statutory violations.
Defendant’s license indicated that it was for identification only, and Defendant told Officer
Phillips that it was suspended. Defendant also appeared to Officer Phillips to be nervous.
We agree with the trial court that the purpose of the stop changed when Officer Phillips
learned that Defendant was driving without a valid driver’s license and possibly had a
handgun in the vehicle. The trial court found that Defendant told Officer Phillips that there
was a gun under the hood of his vehicle, and Officer Phillips called for backup officers
concerning a possible weapon in the vehicle.

       The trial court found that it was reasonable for Officer Phillips to continue
investigating whether Defendant had a gun in his vehicle. Our supreme court has also
recognized that a lawful traffic stop authorizes officers, as a matter of course, to require
drivers to exit their vehicles. State v. Donaldson, 380 S.W.3d 86, 93 (Tenn. 2012).
However, the duration of an investigative detention should last no longer than necessary and
should generally end when there is no further reason to control the scene or the driver of the
vehicle. Id. (citing Arizona v. Johnson, 555 U.S. 323, 333, 129 S. Ct. 781, 172 L. Ed. 2d 694
(2009) and Brendlin v. California, 551 U.S. 249, 258, 127 S. Ct. 2400, 168 L. Ed. 2d 132
(2007)). “‘Similarly, the investigative methods employed should be the least intrusive means

                                             -10-
reasonably available to verify or dispel the officer’s suspicion in a short period of time.’” Id.
(quoting Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983). In
State v. Cox, 171 S.W.3d 174 (Tenn. 2005), our supreme court held:

        The duration of [a traffic] stop . . . must be “temporary and last no longer
        than necessary to effectuate the purpose of the stop.” “The proper inquiry
        is whether during the detention the police diligently pursued a means of
        investigation that was likely to confirm or dispel their suspicions quickly.”
        A traffic stop may be deemed “unreasonable,” if the “‘time, manner or
        scope of the investigation exceeds the proper parameters.’”

Donaldson, 380 S.W.3d at 93-94 (quoting Cox, 171 S.W.3d at 179-180).

       It was less than fifteen minutes from the time Officer Phillips stopped Defendant’s
vehicle until the time the canine alerted. Under the circumstances of this case, we conclude
that Defendant’s detention did not exceed the length necessary to effectuate the purpose of
the stop when facts of additional criminal activity were revealed so early in the detention.
The traffic stop did not constitute an unlawful detention.

        Finally, Defendant contends that the canine sweep unlawfully prolonged the traffic
stop and was not shown to be reliable, therefore, Defendant argues, the canine alert did not
provide probable cause to search his vehicle. The record supports the trial court’s finding
that Officer Moghaddan arrived at the scene twelve minutes after Officer Phillips initiated
the stop of Defendant’s vehicle. As we noted above, the canine sweep occurred within
fifteen minutes of Officer Phillips’ initial stop of Defendant’s vehicle. In State v. Harris, 280
S.W.3d 832, 841 (Tenn. Crim. App. 2008), this court explained,

               Accordingly, in dog sniffing cases, the constitutional inquiry focuses
        not upon the means used to detect the presence of narcotics but rather the
        time it takes to conduct the dog’s sweep of the vehicle. An otherwise
        lawful canine sweep that is ancillary to a legitimate traffic stop may
        constitute an unlawful search if the suspect is detained beyond the time
        necessary to complete the traffic stop.

                The officer needs no suspicion or cause to “run the dog around” the
        stopped vehicle if he does it contemporaneously with the legitimate
        activities associated with the traffic violation.

(Citations omitted).



                                              -11-
        In that case, we observed that if the officer conducts a canine sweep after any
activities related to the issuance of a citation “are – or should have been – completed, . . . he
is engaging the motorist in an unconstitutional detention, unless an independent basis for
suspicion has legitimately evolved.” Id. at 842 (citations omitted). Here, there is nothing in
the record to show that all activities related to the issuance of a citation or arrest for driving
without a seatbelt, driving with an illegal cover on Defendant’s taillight, driving without a
valid driver’s license and/or driving on a suspended license, and/or a weapon charge should
have been completed.

        The trial court also found that there was no reason to question “the training,
certification or track record of the dog or its handler.” Officer Moghaddam testified that he
completed a three-week handler course, and his dog, Tucker, completed a 10-week training
course. Officer Moghaddam and Tucker were tested and certified. Defendant has not shown
that the evidence preponderates against the trial court’s findings regarding the training of the
officer or canine. A positive reaction to a vehicle by a trained drug detection dog provides
probable cause to search the inside of a vehicle. State v. England, 19 S.W.3d 762, 769
(Tenn. 2000). When Officer Moghaddam ran his dog around Defendant’s vehicle for a free
air search, the dog alerted by scratching the area of the passenger side of the vehicle.
Officers then searched the inside of Defendant’s vehicle and found marijuana “shake” and
a handgun.

        Having reviewed the briefs of the parties and the entire record before us, we conclude
that the evidence supports the trial court’s conclusions that the officer had probable cause to
conduct a traffic stop of Defendant’s vehicle, and that given the totality of the circumstances,
the stop was lawful and not unreasonable in length. Accordingly, the judgment of the trial
court is affirmed.

                                             _______________________________________
                                             THOMAS T. WOODALL, PRESIDING JUDGE




                                              -12-